Citation Nr: 1040671	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-10 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for bilateral pes planus with 
bunions, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1990 to October 1990.  
This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  


FINDINGS OF FACT

For the rating period on appeal, the Veteran's bilateral pes 
planus has been manifested by subjective complaints of pain, 
tenderness, and soreness with repetitive standing and walking; 
objectively, the Veteran has mild pronation of both feet 
bilaterally, mild valgus angulation of the Achilles tendons 
bilaterally, bunions bilaterally, some tenderness to palpation on 
the plantar aspect of the foot at the metacarpophalangeal joints, 
and decreased range of motion with pain, with no evidence of claw 
toe or hammer toe, no evidence of vibratory sensation or sensory 
loss, and no evidence of open lesions or ulceration. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent, for bilateral 
pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) 38 C.F.R. §§ 3.102, 3.321, Diagnostic Code 5276.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
it will assist in substantiating or that is necessary to 
substantiate the elements of the claim as reasonably contemplated 
by the application.  This includes notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In correspondence to the Veteran in May 2006, VA informed the 
Veteran of what evidence was required to substantiate his claim, 
and of his and VA's respective duties for obtaining evidence.  
The correspondence also notified the Veteran that a disability 
rating and effective date would be assigned, in the event of 
award of the benefit sought, as required by the Court in 
Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided prior to 
an initial unfavorable AOJ decision.  Because VCAA notice in this 
case was completed prior to the initial AOJ adjudication denying 
the claim, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notice.  
 
The VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  The Board finds the VCAA notice requirements 
have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the 
Veteran's VA treatment and examination records, and the 
statements of the Veteran in support of his claim.  The Board has 
carefully reviewed the statements and concludes that there has 
been no identification of further available evidence not already 
of record with regard to the Veteran's claim.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim for which VA has a duty to attempt to obtain.  

VA examinations were obtained in June 2006 and December 2009.  
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are adequate.  The 
examinations include x-rays of the Veteran's feet, physical 
examinations of the Veteran's feet, and an interview with the 
Veteran regarding his disability.  The reported findings address 
the criteria for rating the disability at issue.

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  The 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further development 
is required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.  

Legal criteria

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2010).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that the 
disability is considered in the context of the entire recorded 
history.  Id. § 4.1.  Nevertheless, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The Board notes that staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5276 provides for a 30 percent rating for severe 
bilateral acquired flatfoot, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation and 
use accentuated, an indication of swelling on use, and 
characteristic callosities.  A 50 percent evaluation is assigned 
for pronounced bilateral acquired flatfoot, with marked 
pronation, extreme tenderness of plantar surfaces of the feet, 
marked inward displacement and severe spasm of the Achilles 
tendon on manipulation, not improved by orthopedic shoes or 
appliances. 

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

Historically, in an October 2005 Board decision, the Veteran was 
granted a 30 percent evaluation, the rating which he had sought 
(See DRO hearing page).  Based on the October 2005 Board 
decision, a December 2005 rating decision effectuated a 30 
percent rating effective from April 5, 2001.  In March 2006, the 
Veteran filed a claim for an increased rating averring that he 
was entitled to a 50 percent evaluation.  As such, the rating 
period on appeal is from December 10, 2005, the day following the 
December 2005 rating decision.  38 C.F.R. § 3.400 (2010).

A June 2006 VA examination report reflects that the Veteran had a 
history of bilateral pes planus, bilateral bunions treated 
strictly conservatively.  It was noted that the Veteran reported 
aches, pain, tenderness, and soreness with repetitive standing 
and walking as well as tiredness and fatigability.  It was noted 
that the Veteran had some orthotics, but that they did not give 
him any relief.  Examination of the right foot showed mild 
pronation.  The heel and Achilles tendon were in slight valgus.  
There was no hammering or clawing of the toes.  There were no 
other callosities or foot abnormalities noted.  The bunion on the 
right foot was mild in nature.  

Examination of the left foot showed a mild bunion.  There was 
some tenderness and soreness of the plantar surface.  There was 
no hammering or clawing of the toes.  No other callosities were 
noted or identified.  Bilaterally, the Veteran had some pain and 
tenderness to palpation on the bottom of his feet.  The 
functional limitation was noted to be that the Veteran can stand 
and walk one to two hours at a time.  With bare feet, there is 
some abnormal weight bearing with some pronation noted of both 
feet.  The heels and Achilles tendon were noted to be "just in 
slight valgus, but this is correctible."  He was noted to have 
excellent full range of motion in the metatarsophalangeal (MTP) 
joint to both great toes, but that repetitive use does cause 
increased aches, pains, soreness, tenderness, and fatigability.

An October 2008 VA podiatry consultation record reflects that the 
Veteran reported that his wider deep shoes and semi rigid custom 
molded orthotics had worn out.  He was experiencing pain on a 
level of 10 out of 10.  He was not interested in surgical 
intervention, but requested a new pair of orthotics.  Upon 
examination, his skin was dry with no open lesions.  He had a 
limited range of motion of the ankle with gastosoleus equines 
bilaterally, with no crepitus.  He had full range of motion of 
the subtalar joint and the midtarsal joint.  His first MTP joint 
had limited range of motion with no crepitus and with moderate 
pain at the end range of dorsiflexion.  There was no transverse 
plane deformity.  There was calcaneal valgus in resting calcaneal 
stance position (RCSP) bilaterally, and pronation on the right 
greater than the left on weight bearing.   

In a statement dated in March 2009, the Veteran stated that since 
he filed his claim, his feet have gotten much worse, and that he 
suffers pain and numbness extending into his toes and the calves 
of his legs.  

An August 2009 podiatry consultation record reflects that the 
Veteran complained of pain in the balls of his feet behind the 
big toes.  He further reported pain in the joint behind both big 
toes, which he described as aching and throbbing and as an 8 out 
of 10 on a pain scale.  The Veteran requested orthotics and a 
cane.  Upon examination, it was noted that the Veteran' skin was 
dry with no open lesions.  His first MTP joint had limited range 
of motion with no crepitus and with severe pain at the end range 
of dorsiflexion.  A diagnosis of bilateral bunion and bilateral 
pes planus pain was made.  

A December 2009 VA examination report reflects that the Veteran 
reported increased levels of pain since his June 2006 VA 
examination.  He reported constant and chronic pain, and 
stiffness to both feet, on a daily basis.  The pain was described 
as throbbing, an 8+ out of 10 on a scale, and increasing with any 
type of prolonged periods of standing or walking.  The Veteran 
reported taking over-the-counter Tylenol for his pain, and it 
reportedly gave him minimal relief.  The Veteran reported that 
his orthotics gave him a small amount of relief of his chronic 
pain.  Upon examination, the examiner noted pes planus deformity, 
which is greater when weight bearing.  There was no claw toe in 
either foot,  There were bunion deformities bilaterally at the 
first MTP joints.  There was tenderness to palpation on the 
plantar aspect of the feet at the metacarpophalangeal joints.  No 
sensory or vibratory sensation loss was noted.  Range of motion 
of the right first MTP joint was decreased from 0 to 20 degrees 
of dorsiflexion and plantar flexion with pain at the extreme.  
Range of motion of the left MTP joint was a decrease of plantar 
flexion from 0 to 30 degrees with pain at the extreme, and 
decrease of dorsiflexion from 0 to 25 degrees with pain at the 
extreme of range of motion.  The bunion deformity of the left 
foot was 10 degrees.  The bunion deformity of the right foot was 
15 degrees.  The dorsalis pedis and posterior tibialis pulses 
were palpable at +2/4 and equal, bilaterally.  

The report further reflects evidence of normal weight bearing 
with the Veteran standing in bare feet.  There was very mild 
pronation noted of both feet bilaterally.  There was no abnormal 
weight bearing to the shoes.  The examiner noted that the Veteran 
has some mild valgus angulation to both the right and the left 
Achilles tendon.  There was no pain from manipulation of the flat 
foot condition, bilaterally.  

In a statement dated in February 2010, the Veteran stated that he 
continues to have problems with his feet.  He stated that he 
suffered from constant in-grown toe nail pain, along with hook 
nail pain.  There is no clinical evidence of record that the 
Veteran's nail pain is causally related to his service-connected 
pes planus.  Moreover, no such conditions were noted on the VA 
examinations.

The Board acknowledges the Veteran's bunions and pain in his 
feet; however, the Veteran's pain and bunions have been 
adequately considered in the current rating of 30 percent.  In 
order to warrant a 50 percent evaluation, there would have to be 
evidence of pronounced flatfoot with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the Achilles tendon on 
manipulation.  The record does not reflect that the Veteran has 
such pronounced symptoms.  The Board acknowledges that the 
Veteran has pronation; however, the evidence does not reflect 
extreme tenderness of the plantar surfaces or severe spasm of the 
Achilles tendon on manipulation.  As noted above, the June 2006 
record reflects mild pronation of the right foot with slight 
valgus.  The December 2009 VA examination reported reflects mild 
pronation bilaterally, and some mild valgus angulation to both 
the right and the left Achilles tendon.  There was tenderness and 
pain with manipulation of the flat feet in June 2006, but no pain 
in December 2009.  Regardless, there was no evidence of extreme 
tenderness.  The Board finds that the Veteran's symptoms are more 
consistent with a 30 percent rating for "severe" flatfoot, 
which encompasses pronation and pain on manipulation.

The Board has considered whether there is any other applicable 
diagnostic code would warrant the Veteran a higher evaluation, 
but found that there is none.  DC 5278 is not for application as 
the record indicates that the Veteran does not have a claw foot.  
DC 5282 is not for application as the record indicates that the 
Veteran does not have hammering of the toes.  DC 5279 is not for 
application as the evidence does not reflect that the Veteran has 
Morton's disease.  DC 5280 is not for application as the evidence 
does not reflect that the Veteran has had his bunions operated 
on, or that they are clinical diagnosed as being severe 
(equivalent to amputation of the great toe).  As noted above, the 
June 2006 VA examination report reflects a mild bunion on the 
right and left foot each.  The December 2009 VA examination 
report reflects a 10 degrees bunion of the left foot and a 15 
degrees bunion of the right foot.  Thus, the record does not 
indicate severe hallux equivalent to amputation of the great toe.  
As for pain, the current 30 percent rating under DC 5276 
encompasses pain and to separately rate pain under DC 5284 would 
be pyramiding, the evaluation of the same manifestation under 
different diagnoses, which is not permissible. 38 C.F.R. § 4.14.  
As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).

Extraschedular consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation for 
the service- connected bilateral pes planus is inadequate.  
Moreover, the Board finds that the evidence does not reflect that 
the disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular schedular 
standards is rendered impracticable.  Although, the Veteran 
testified that his bilateral foot disability caused problems at 
work, he also testified that he became unemployed due to a "take 
over" at work; thus, not due to his bilateral feet disability. 
(See DRO hearing transcript, page 10).  Hence, referral for 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2010) is not warranted.  See Floyd v. Brown, 9 Vet. App. 
88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).


ORDER

Entitlement to an increased rating for bilateral pes planus with 
bunions, currently evaluated as 30 percent disabling is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


